Citation Nr: 1036871	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a left knee disability.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for acne on the face and head.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 
1987, with subsequent service with the Louisiana Army National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In his October 2008 substantive appeal, the Veteran requested to 
be scheduled for a hearing before a Member of the Board at his 
local RO.  His accredited representative withdrew this request in 
writing in August 2009.  Therefore, the hearing request is deemed 
to have been withdrawn.

The record reflects that the Veteran submitted evidence in 
connection with unrelated claims in November 2009.  Because this 
evidence is not relevant to the issues at hand, it will not be 
considered by the Board in connection with the decision herein.  
The Board therefore need not solicit a waiver of initial review 
of this evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO in Indianapolis, 
Indiana, denied the Veteran's claims of entitlement to service 
connection for a left knee disability and acne on the face and 
head.

2.  When considered by itself or in connection with the evidence 
previously assembled, the Veteran has not submitted evidence that 
was not previously submitted, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for a left knee disability and acne on the 
face and head.


CONCLUSION OF LAW

New and material evidence has not been added to the record since 
the April 2006 rating decision; thus, the claims of entitlement 
to service connection for a left knee disability and acne on the 
face and head are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the appellant's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in October 2007.  This letter 
advised the Veteran of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The Veteran was also advised 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.

In addition, the Veteran was advised that his claim of service 
connection for a left knee disability was previously denied 
because no permanent residual or chronic disability subject to 
service connection was shown by the service treatment records or 
demonstrated by evidence following service.  He was informed that 
his claim of service connection for acne on the face and neck had 
been denied because this condition was neither incurred in nor 
caused by military service.  He was informed of the need to 
submit new and material evidence to reopen these claims, and he 
was advised of the type of evidence that would be considered new 
and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  Specifically, the 
Board notes that the Veteran has neither submitted nor requested 
VA's assistance in obtaining any evidence that he believes is 
pertinent to either of his claims.  Furthermore, the Board notes 
that, until a claim is reopened, VA does not have a duty to 
provide a medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail 
below, the Board finds that new and material evidence has not 
been received to reopen the claims of entitlement to service 
connection for a left knee disability and acne on the face and 
head.  Therefore, a medical opinion on these claims is not 
necessary.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In an April 19, 2006, rating decision, the RO denied the 
Veteran's original claims of entitlement to service connection 
for a left knee disability and acne on the face and head.  The 
evidence of record with respect to the left knee disability claim 
consisted of the Veteran's active duty and National Guard service 
treatment records, the latter of which reflected that he suffered 
minimal trauma to the lower left extremity in the line of duty.  
Neither the service treatment records nor post-service medical 
evidence reflected that the in-service injury resulted in 
permanent residual or chronic disability.  The claim of service 
connection for acne of the face and head was denied because the 
Veteran's service treatment records contained no evidence of 
acne.  The rating decision also noted that, while the Veteran was 
evaluated for acne in June 2005, there was no indication that 
this condition originated in or was caused by service.  

To begin the appeals process, an appellant must file a notice of 
disagreement within one year from the date that the agency mails 
notice of the adverse determination. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302(a) (2009).  The date of mailing the 
letter of notification of the determination will be presumed to 
be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  Id.  

The Veteran was notified of the April 19 rating decision in a 
letter dated April 21, 2006.  While he did attempt file a notice 
of disagreement with this decision on April 23, 2007, a May 2007 
RO deferred rating decision correctly deemed the notice of 
disagreement untimely and construed the Veteran's April 2007 
submission as a request to reopen his claims.  Therefore, in 
order to reopen these claims, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

The Veteran has submitted no evidence, competent or otherwise, 
and has offered no lay testimony in connection with either of 
these claims since the April 2006 rating decision.  Thus, he has 
not submitted new and material evidence in connection with either 
claim.  The Board therefore concludes that new and material 
evidence has not been received to reopen the previously denied 
claims of entitlement to service connection for a left knee 
disability or acne of the face and head.  Because the appellant 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a left knee disability is 
not reopened.

New and material evidence not having been received, the claim of 
entitlement to service connection for acne of the face and head 
is not reopened.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


